By THE COURT.
This is a motion filed by the defendant-appellee seeking an order dismissing the appeal for the reason that, this Court has no jurisdiction. The record discloses that the action was one for divorce only, no alimony being sought. The judgment of the trial court was that the petition be dismissed and judgment rendered for the defendant for her costs.
Counsel for the defendant-appellee cites §12002 GC, which provides:
“No appeal shall be allowed from a judgment or order of the common pleas court under this chapter, except from an order dismissing the petition without final hearing, or from a final order or judgment granting or refusing alimony, or in cases under the next preceding section. When judgment is rendered for both divorce and alimony, the appeal will lie only to so much of the judgment as relates to the alimony. When an appeal is taken by the wife, she shall not be required to give bond.”
This section has been held on numerous occasions to be in violation of Section 6, Article IV of the Ohio Constitution, and is therefore of no force and effect. See Weeden v. Weeden, 116 Oh St 524; Cox v. Cox, 104 Oh St 611; Zonars v. Zonars, 101 Oh St 518; Wells v. Wells, 105 Oh St 471; Potts v. Potts, 21 O. L. R. 326.
The motion to dismiss will be overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.